Citation Nr: 0423908	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  90-46 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the cervical, dorsal, and lumbar spine with 
contusion of the posterior scalp, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for loss of use of the 
right lower extremity, including as secondary to his service-
connected conversion type hysterical neurosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

The instant appeal as to the increased rating claim arose 
from a May 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida, which denied a claim for an increased rating for 
traumatic arthritis of the cervical, dorsal, and lumbar spine 
with contusion of the posterior scalp, currently evaluated as 
20 percent disabling.  That issue was remanded by the Board 
of Veterans' Appeals (Board) in May 1995, January 1998 and 
September 2001 for further development.

The instant appeal as to the claim for service connection for 
loss of use of the right leg arose from a May 1996 rating 
decision which denied a claim for service connection for loss 
of use, to include the right lower extremity.  That issue was 
remanded by the Board in January 1998 and September 2001 for 
further development.

The Board notes that in May 2002, the veteran requested a 
hearing before a Veterans Law Judge sitting at the RO.  That 
same month he requested a hearing before RO personnel.  He 
was scheduled for a March 2004 hearing before RO personnel.  
In February 2004, the veteran contacted the RO and requested 
that his hearing request be withdrawn and that a decision be 
made based on the evidence in his claims folders as he was 
too disabled to attend a hearing.  Based on the veteran's 
February 2004 contact with the RO, the Board finds that all 
hearing requests have been withdrawn.  38 C.F.R. § 20.702(e) 
(2003).
 
The issue of entitlement to an increased rating for traumatic 
arthritis of the cervical, dorsal, and lumbar spine with 
contusion of the posterior scalp, currently evaluated as 20 
percent disabling is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence shows that the veteran has not lost the 
use of the right lower extremity.


CONCLUSION OF LAW

The criteria for service connection for loss of use of the 
right lower extremity are not met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002); 38 C.F.R. § 3.350 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004), held, in part, that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Slip op. at 11.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the veteran was provided proper VCAA 
notice with the respect to the loss of use claim at issue in 
this case when he was provided a VCAA letter dated November 
20, 2003.  That letter was provided after the initial 
adjudication of the loss of use claim; however, the loss of 
use claim was first adjudicated prior to the enactment of the 
VCAA.  The November 2003 letter provided content complying 
notice to the claimant regarding what information and 
evidence was needed to substantiate his secondary service 
connection claim, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence will be obtained by VA.  The letter advised him what 
evidence was needed to establish entitlement to service 
connected compensation benefits on a secondary basis.  The 
letter advised him that VA would attempt to get any relevant 
VA and private medical evidence which he identified.  Another 
letter dated that same day, November 20, 2003, informed the 
veteran that VA would provide a medical examination and that 
it was his responsibility to appear for the examination.  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The November 2003 notice 
letter advised him what VA still needed from him was evidence 
or information that showed a relationship between his claimed 
condition, loss of use of the right lower extremity, and his 
service-connected condition.  See VAOPGCPREC. 1-2004 (Feb. 
24, 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the veteran and his 
representative have provided written statements supporting 
his contentions.  The RO has developed VA treatment records, 
and the veteran reported in June 1995 that he receives no 
private treatment:  the only treatment he receives is at VA.  
The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  In this 
case, the veteran has been provided with several VA 
examinations, including two December 2001 VA examinations 
which provided medical opinions on the issue of loss of use 
of the right lower extremity.  Therefore, the Board finds 
that an additional medical examination or opinion is not 
necessary.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, VA treatment records, VA examination 
reports, his contentions and his representative's 
contentions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis will 
focus specifically on what the evidence shows, or does not 
show, on this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran asserts that he has lost the use of his right 
lower extremity due to his service-connected hysterical type 
conversion reaction.  The criteria for loss of use of an 
extremity state that loss of use "will be held to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election . . . with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether . . . the acts of balance, 
propulsion, etc. could be accomplished equally well by an 
amputation stump with prosthesis . . . ."  38 C.F.R. 
§§ 3.350(a)(2), 3.350(b)(1) (2003); see also 38 U.S.C.A. 
§ 1114 (West 2002).  When the requisite determination of 
"loss of use" is made with regard to a particular VA 
benefit, it controls respecting eligibility irrespective of 
whether such loss is functional or organic in origin.  
VAOPGCPREC. 60-90 (July 18, 1990), 55 Fed. Reg. 41,305 
(1990).

The Board finds that the preponderance of the competent 
evidence of record indicates that the veteran has not lost 
the use of his right lower extremity.  The Board gives 
significant probative weight to the December 2001 medical 
opinions developed pursuant to the Board's September 2001 
remand.  

First, the Board will address the findings noted on the 
December 2001 spine examination report.  The examiner stated 
he had reviewed the entire claims folders prior to the 
examination.  He reported that the veteran stated that he had 
been a paraplegic for many years and that "his legs are 
completely numb and unable to move most of the time."  
(emphasis added)  In other words, it appears that the veteran 
reported that he could move his right leg some of the time.  
Examination of the right leg revealed no atrophy.  He had 
normal reflexes and no clonus.  

The examination report suggested that while the examiner was 
specifically examining the right leg, the veteran was 
voluntarily limiting its function; however, at other times 
during the examination, when the examiner was not obviously 
focused on examining the right leg, significant function 
remained in the leg.  While the examiner examined the right 
leg, it slightly twitched in several directions, but the 
examiner was unable to get the veteran to move it voluntarily 
much in any direction; the veteran began shaking his entire 
body in what the examiner discerned to be a "nonphysiologic 
manner"; and the veteran reported complete numbness in the 
leg in what the examiner described as a "nondermatomal 
pattern".  By contrast, the veteran was able to "completely 
stand on his one [right] leg" and support "approximately 
300 pounds" during the portion of the examination where the 
examiner was assessing the functioning of the back.

The examiner's conclusion was that the examination was 
"extremely fabricated."  The examiner found that the 
veteran had varying strength and ability in his right leg.  
Thus, the medical evidence shows that some effective function 
certainly remains as regards the right leg based on the 
actual remaining function.  The actual remaining function 
included the act of balancing his entire weight on the leg.

Second, the Board will address the findings noted during the 
December 2001 mental disorders examination.  The examiner 
noted that the claims folders, including the medical records 
and the Board remand, were reviewed in connection with the 
examination.  The physician stated that "[s]ince he admits 
that his right leg gives out due to overuse and because of 
putting his weight on it, this does not appear to be 
attributed to his conversion disorder as it is more reality 
based in its explanation."  Significantly, then, by the 
veteran's self-report he does have some effective function 
remaining in the right leg, given his statements to the 
December 2001 mental disorders examiner that he puts his 
weight on his right leg and that he uses his leg to the point 
where it gives out. 

Further, there is additional medical evidence in the record 
which indicates that the veteran has some effective function 
remaining in the right leg other than that which would be 
equally well served by an amputation stump at the site of 
election with use of a suitable prosthetic appliance.  In 
this regard, a January 2002 VA rehabilitation medical 
consultation note reports that the veteran had good 
musculature in his right leg.  The veteran also testified 
during a May 1997 hearing before RO personnel that he had 
some strength in his right leg.  

Historically, the evidence reveals that the veteran's nonuse 
of his legs is episodic.  A September 1987 VA examination 
noted that the veteran had used a wheelchair for two years 
but that the veteran reported that since June 1987 "he has 
been able to walk without any crutch or cane."  In recent 
years, the treatment records show that the veteran once again 
is using a wheelchair.  Controlling legal authority indicates 
that there is a requirement of permanence with regard to loss 
of use of the extremities.  VAOPGCPREC. 60-90 (July 18, 
1990), 55 Fed. Reg. 41,305 (1990).

The Board notes that there is evidence in the record which 
supports the veteran's claim.  First, there are the veteran's 
statements that he has lost the use of his right leg.  
Second, there is medical evidence in the record, including a 
December 2003 VA examination report, that indicates that the 
veteran has developed nonuse of his lower extremities, 
including his right leg, as a result of his service-connected 
conversion reaction.  In addition, a November 1996 VA 
examination report indicated that the veteran did not use his 
lower extremities and that such nonuse was more likely due to 
a functional component.  VA treatment records indicate that 
the veteran currently uses a motorized wheelchair.

However, the Board finds that the preponderance of the 
evidence weighs against the claim.  This is so because 
credible, competent evidence exists which reveals that the 
veteran has not lost the use of his right leg.  This evidence 
includes the veteran's own statements to VA physicians as 
well as the findings of the December 2001 VA examination 
reports.  The Board finds the December 2001 VA examination 
reports to be more probative than other evidence of record, 
including earlier examination reports and the veteran's 
statements that he has lost the use of his right leg because 
the December 2001 VA examiners were specifically requested to 
address the functionality of the right leg and to provide the 
etiology of any loss of function.  Further, the Board finds 
the December 2001 VA examination reports to be more probative 
because they were prepared by two separate VA physicians, 
versus, for example, the December 2003 VA examination report 
which was only prepared by one physician.

Despite the evidence in support of the claim, including some 
of the veteran's statements and certain VA examination 
reports and treatment records, the medical evidence as recent 
as December 2001 clearly indicates that significant muscle 
strength remains in the veteran's right leg, that he is able 
to support over 300 pounds on that leg, that he uses his 
right leg, and that he can support his weight on that leg.  
Further, examiners, including the December 2001 physician who 
prepared the spine examination report, have repeatedly 
indicated that the veteran appeared to expend less than 
maximal effort on examination and that the examination 
findings were inconsistent.  Accordingly, the Board finds 
that the criteria for a finding of loss of use of the right 
lower extremity is not met.
 
In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.


ORDER

Service connection based on loss of use of the right lower 
extremity is denied.


REMAND

With regard to the increased rating claim, all development 
requested in the September 2001 Board remand has not been 
performed.  The RO was requested to afford the veteran a VA 
examination wherein the examiner specifically commented on 
whether the veteran's cervical, thoracic and lumbar spine 
condition was attributable to a single disorder or was more 
aptly described as multiple, separate disorders.  After 
completion of that development, the RO was requested to 
adjudicate the increased rating issue, to include a 
determination as to whether separate evaluations are in order 
for the cervical, lumbar, and thoracic spine.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  
There is no indication in the record that the subsequent VA 
examination reports, dated in December 2001 and December 
2003, addressed whether the veteran's cervical, thoracic and 
lumbar spine condition was attributable to a single disorder 
or was more aptly described as multiple, separate disorders.  
Further, there is no indication in the April 2002 rating 
decision or in the April 2002 or March 2003 supplemental 
statements of the case (SSOC) that the RO addressed whether 
separate evaluations are in order for the cervical, lumbar, 
and thoracic spine.  Accordingly, another remand is 
warranted.

Further, the Board notes that there have been significant 
changes in the regulations pertaining to back disorders since 
the increased rating claim was last remanded in September 
2001.  Under the old regulations, Diagnostic Code 5293 
applied to intervertebral disc syndrome (IVDS).  Effective 
September 23, 2002, the criteria for evaluating IVDS were 
amended.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); see 
67 Fed. Reg. 54345 (Aug. 22, 2002).  Effective September 26, 
2003, the entire section of the rating schedule that 
addresses disabilities of the spine was revised.  68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243), 69 Fed. Reg. 32,449 
(June 10, 2004) (correction).  

Thus, the rating criteria applicable to the veteran's spine 
disability have undergone two amendments since the time that 
he filed his claim.  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the Court noted that when the law controlling an 
issue changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See also VAOPGCPREC 
3-2000, 65 Fed. Reg. 34,531 (May 30, 2000) (indicating that 
the Board's analysis must be based on consideration of all of 
the material and evidence of record, rather than merely the 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule).

Here, the RO has not had the opportunity to address the 
potential application of the 2002 and 2003 revisions to the 
rating criteria.  Under the circumstances of this case, there 
is potential prejudice to the veteran if the RO does not 
consider the revised rating criteria in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is 
also of the opinion that the VA examination requested above 
should also address the new rating criteria.  

Therefore, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent, is 
completed to include advising the veteran 
of the new rating criteria for rating the 
spine and giving him a reasonable 
opportunity to supplement the record with 
any additional evidence.   Any evidence 
received should be associated with the 
claims file. 

2.  Thereafter, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current extent and severity of all 
symptoms and impairment from the service-
connected cervical, thoracic and lumbar 
spine disorder.  Specifically, the 
examiner should determine whether the 
veteran's cervical, thoracic and lumbar 
spine condition is attributable to a 
single disorder or is more aptly 
described as multiple, separate 
disorders.  Any indicated studies, 
including an X-ray study and range of 
motion testing in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The physician should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups; and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should 
specifically identify any evidence of 
orthopedic and neurologic signs and 
symptoms that are present constantly, or 
nearly so.  The examiner should assess 
the frequency and duration (total 
duration in terms of weeks per year) of 
any incapacitating episodes (episodes 
requiring bed rest prescribed by a 
physician and treatment by a physician).  
The examiner must be provided the 
appellant's claims folder for review in 
connection with the requested examination 
and that it was available should be noted 
in the opinion.  A complete rationale for 
all opinions expressed must be provided.  

3.  After completion of the above, the RO 
should readjudicate the issue of entitlement 
to with consideration of whether separate 
evaluations are in order for the cervical, 
thoracic, and lumbar spine and with 
consideration of the 2002 and 2003 amendments 
to the regulations pertaining to the spine.  
If the claim remains denied, the RO should 
issue an SSOC to the appellant on the issue 
on appeal.  The appellant and his 
representative should be given the 
opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if otherwise 
in order. 

The purpose of this remand is to develop evidence and to 
accord due process of law.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this matter.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



